DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                         KENDRICK BUTLER,

                               Appellant,

                                   v.

                         STATE OF FLORIDA,

                                Appellee.


                             No. 2D21-903



                           September 29, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Pinellas County; Pat Siracusa, Judge.

Kendrick Butler, pro se.


PER CURIAM.

     Affirmed.

CASANUEVA, SLEET, and STARGEL, JJ., Concur.

                      __________________________

Opinion subject to revision prior to official publication.